          Case 9:20-cv-00004-DLC Document 31 Filed 05/29/20 Page 1 of 3



                                                                           FILED
                  IN THE UNITED STATES DISTRICT COURT                          MAY 2 9 2020
                      FOR THE DISTRICT OF MONTANA
                                                                          Clerk, U.S. District Court
                           MISSOULA DIVISION                                District Of Montana
                                                                                  M'Noola



 PHILADELPHIA INDEMNITY
 INSURANCE COMPANY, a                              CV 20-4-M-DLC-KLD
 Pennsylvania Corporation,

                        Plaintiff,                  ORDER

    vs.

  OUTBACK CONSTRUCTION, INC.,
  a Montana Corporation,

                        Defendant.

      On May 7, 2020, United Magistrate Judge Kathleen L. DeSoto entered her

Findings and Recommendation on the Motion for Default Judgment of Plaintiff

Philadelphia Indemnity Insurance Company ("Philadelphia").        (Doc. 30.)    Judge

DeSoto recommends that the Court grant the motion, enter judgment against

Defendant Outback Construction, Inc. ("Outback"), and award damages, legal

costs, and interest to Philadelphia. No party timely objected to the Findings and

Recommendation, and accordingly all parties have waived the right to de novo

review of the record.    28 U.S.C. § 636(b)(l).   This Court reviews for clear error

those findings and recommendations to which no party objects.      See Thomas v.


                                         -1-
        Case 9:20-cv-00004-DLC Document 31 Filed 05/29/20 Page 2 of 3



Arn, 474 U.S. 140, 149-53 (1985).       Clear error exists if the Court is left with a

"definite and firm conviction that a mistake has been made."        Wash. Mut., Inc. v.

United States, 856 F.3d 711, 721 (9th Cir. 2017) (citation omitted).

      Having reviewed the Findings and Recommendation (Doc. 30), the Court

finds no clear error.    Default judgment is appropriate given Outback's failure to

appear in this matter.    Fed. R. Civ. P. 55(b)(2).   Judge DeSoto did not clearly err

in her application of the seven-factor test set forth in Eitel v. McCool, 782 F.2d

1470, 1471-72 (9th Cir. 1986), and the Court agrees that it should exercise its

discretion to grant default judgment under the circumstances.       TeleVideo Sys., Inc.

v. Heidenthal, 826 F.2d 915, 917 (9th Cir. 1987).      Additionally, Judge DeSoto

reviewed evidence regarding the measure of Philadelphia's damages, and she did

not clearly err in her calculations.

      Accordingly, IT IS ORDERED:

      (1) Judge DeSoto's Findings and Recommendation (Doc. 30) is ADOPTED

IN FULL;

      (2) Philadelphia Indemnity Insurance Company's Motion for Default

Judgment is GRANTED;

      (3) The Clerk of Court shall enter judgment in favor of Philadelphia

Indemnity Insurance Company and against Outback Construction in the following

amounts:
                                          -2-
       Case 9:20-cv-00004-DLC Document 31 Filed 05/29/20 Page 3 of 3



           (a) $748,887.39 for payments made for claims on the bond;

           (b) $5,857.70 for legal costs and expenses incurred;

           (c) $22,465.94 for prejudgment interest accrued in 2019;

           (d) prejudgment interest accrued in 2020 at a rate of 10% per annum

                 until judgment is entered; plus

           (e) interest at the contractual rate of 10% until the judgment is

                 satisfied; and

     (4) Philadelphia Indemnity Insurance Company's Motion for Summary

Judgment (Doc. 16) is DENIED as moot.

     DATED this l'lck, day of May, 2020.




                                     Dana L. Christensen, District Judge
                                     United States District Court




                                       -3-
